Exhibit 99.1 MOR-1 UNITED STATES BANKRUPTCY COURT CASE NAME: In re Valence Technology, Inc. PETITION DATE: 7/12/2012 CASE NUMBER: 12-11580 DISTRICT OF TEXAS: Western District PROPOSED PLAN DATE: DIVISION: MONTHLY OPERATING REPORT SUMMARY FOR MONTH MONTH 07/13/2012 -07/31/2012 08/01/2012 - 8/31/2012 09/01/2012 - 09/30/2012 10/1/2012 - 10/31/2012 11/01/2012 - 11/30/2012 12/01/2012 - 12/31/2012 REVENUES (MOR-6) INCOME BEFORE INT; DEPREC./TAX (MOR-6) NET INCOME (LOSS) (MOR-6) PAYMENTS TO INSIDERS (MOR-9) PAYMENTS TO PROFESSIONALS (MOR-9) TOTAL DISBURSEMENTS (MOR-7) $ ***The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee*** CIRCLE ONE REQUIRED INSURANCE MAINTAINED Are all accounts receivable being collected within terms? Yes (No) AS OF SIGNATURE DATE EXP. DATE Are all post-petition liabilities, including taxes, being paid within terms? (Yes) No Have any pre-petition liabilities been paid? Yes (No) CASUALTY YES (X ) NO ( ) September 30, 2013 If so, describe LIABILITY YES (X ) NO ( ) September 30, 2013 Are all funds received being deposited into DIP bank accounts? (Yes) No VEHICLE YES (X ) NO ( ) September 30, 2013 Were any assets disposed of outside the normal course of business? Yes (No) WORKER'S YES (X ) NO ( ) September 30, 2013 If so, describe OTHER YES (X ) NO ( ) September 30, 2013 Are all U.S. Trustee Quarterly Fee Payments current? (Yes) No What is the status of your Plan of Reorganization? In process; formulating the plan of reorganization. ATTORNEY NAME: Sabrina Streusand I certify under penalty of perjury that the following complete FIRM NAME: Streusand, Landon & Ozburn LLP Monthly Operating Report (MOR), consisting of MOR-1 through ADDRESS: 811 Barton Springs Road MOR-9 plus attachments, is true and correct. Suite 811 CITY, STATE, ZIP: Austin, TX 78704 SIGNED X _/S/ Donald E. Gottschalk TITLE: Acting Chief Financial Officer TELEPHONE/FAX: 512-236-9900 (ORIGINAL SIGNATURE) Donald E. Gottschalk November 20, 2012 MOR-1 (PRINT NAME OF SIGNATORY) DATE CASE NAME: In re Valence Technology, Inc. CASE NUMBER: 12-11580 COMPARATIVE BALANCE SHEETS ASSETS FILING DATE* MONTH MONTH MONTH MONTH MONTH MONTH 7/12/2012 07/13/2012 -07/31/2012 08/01/2012 - 8/31/2012 09/01/2012 - 09/30/2012 10/1/2012 - 10/31/2012 11/01/2012 - 11/30/2012 12/01/2012 - 12/31/2012 CURRENT ASSETS Cash Accounts Receivable, Net Inventory: Lower of Cost or Market Prepaid Expenses Investments Cure Payments** Other *** TOTAL CURRENT ASSETS PROPERTY, PLANT & EQUIP. @ COST Less Accumulated Depreciation ) NET BOOK VALUE OF PP & E OTHER ASSETS 1. Tax Deposits 2. Investments in Subsidiaries 3. Electric/Utility Deposit 4. Security deposits & Other Personal Property Not Already Listed TOTAL ASSETS $ * Per Schedules and Statement of Affairs **Court-approved weekly cure payments totaling $70,000 to Kuehne + Nagel Logistics, NV and $70,000.00 Kuehne + Nagel, Inc. ***Pre-payment for production materials to Tianjin Lishen Batttery Joint-Stock Co., LTD. MOR-2 Revised 07/01/98 CASE NAME: In re Valence Technology, Inc. CASE NUMBER: 12-11580 COMPARATIVE BALANCE SHEETS LIABILITIES & OWNER'S FILING DATE* MONTH MONTH MONTH MONTH MONTH MONTH EQUITY 7/12/2012 07/13/2012 -07/31/2012 08/01/2012 - 8/31/2012 09/01/2012 - 09/30/2012 10/1/2012 - 10/31/2012 11/01/2012 - 11/30/2012 12/01/2012 - 12/31/2012 LIABILITIES POST-PETITION LIABILITIES(MOR-4) PRE-PETITION LIABILITIES Notes Payable - Secured Priority Debt Federal Income Tax FICA/Withholding Unsecured Debt Other** TOTAL PRE-PETITION LIABILITIES TOTAL LIABILITIES OWNER'S EQUITY (DEFICIT) PREFERRED STOCK COMMON STOCK ADDITIONAL PAID-IN CAPITAL RETAINED EARNINGS: Filing Date ) RETAINED EARNINGS: Post Filing Date ) ) ) RETAINED EARNINGS: Adjustment for intercompany receivables, payables & investment in foreign subsidiary elimination ) TOTAL OWNER'S EQUITY (NET WORTH) Total LIABILITIES & OWNERS EQUITY $ * Per Schedules and Statement of Affairs **Pre-petition general ledger accrued expenses MOR-3 Revised 07/01/98 CASE NAME: In re Valence Technology, Inc. CASE NUMBER: 12-11580 SCHEDULE OF POST-PETITION LIABILITIES MONTH MONTH MONTH MONTH MONTH MONTH 07/13/2012 -07/31/2012 08/01/2012 - 8/31/2012 09/01/2012-09/30/2012 10/1/2012 - 10/31/2012 11/01/2012 - 11/30/2012 12/01/2012 - 12/31/2012 TRADE ACCOUNTS PAYABLE TAX PAYABLE Federal Payroll Taxes State Payroll Taxes Ad Valorem Taxes Other Taxes TOTAL TAXES PAYABLE Debtor-in-Possession Financing N/A N/A ACCRUED INTEREST PAYABLE N/A N/A ACCRUED PROFESSIONAL FEES* OTHER ACCRUED LIABILITIES 1. See attached Exhibit A 2. 3. TOTAL POST-PETITION LIABILITIES (MOR-3) $ * Amount restricted to court-approved professionals MOR-4 Revised 07/01/98 CASE NAME: In re Valence Technology, Inc. CASE NUMBER: 12-11580 AGING OF POST-PETITION LIABILITIES MONTH October 31, 2012 DAYS TOTAL TRADE FEDERAL STATE AD VALOREM, OTHER ACCOUNTS TAXES TAXES OTHER TAXES 0-30 31-60 61-90 91+ TOTAL $ AGING OF ACCOUNTS RECEIVABLE MONTH 07/13/2012 - 07/31/2012 08/01/2012 - 8/31/2012 09/01/2012 - 09/30/2012 10/1/2012 - 10/31/2012 11/01/2012 - 11/30/2012 12/01/2012 - 12/31/2012 0-30 DAYS 31-60 DAYS 61-90 DAYS 91+ DAYS TOTAL $ MOR-5 Revised 07/01/98 CASE NAME: In re Valence Technology, Inc. CASE NUMBER: 12-11580 STATEMENT OF INCOME (LOSS) MONTH MONTH MONTH MONTH MONTH MONTH FILING TO 07/13/2012 -07/31/2012 08/01/2012 - 8/31/2012 09/01/2012 - 09/30/2012 10/1/2012 - 10/31/2012 11/01/2012 - 11/30/2012 12/01/2012 - 12/31/2012 DATE REVENUES (MOR-1) TOTAL COST OF REVENUES GROSS PROFIT OPERATING EXPENSES: Selling & Marketing General & Administrative Insiders Compensation Professional Fees Research & Development Other TOTAL OPERATING EXPENSES INCOME BEFORE INT, DEPR/TAX (MOR-1) INTEREST EXPENSE REVERSAL ) ) DEPRECIATION OTHER (INCOME) EXPENSE* ) ) ) OTHER ITEMS** TOTAL INT, DEPR & OTHER ITEMS NET INCOME BEFORE TAXES ) FEDERAL INCOME TAXES NET INCOME (LOSS) (MOR-1) $ $ ) $ ) $ ) $ ) Accrual Accounting Required, Otherwise Footnote with Explanation. * Includes interest income and DIP Loan Associated Fees ** Includes realized and unrealized gains and losses on foreign currency transactions MOR-6 Revised 07/01/98 CASE NAME: In re Valence Technology, Inc. CASE NUMBER: 12-11580 CASH RECEIPTS AND MONTH MONTH MONTH MONTH MONTH MONTH FILING TO DISBURSEMENTS 07/13/2012 -07/31/2012 08/01/2012 - 8/31/2012 09/01/2012 - 09/30/2012 10/1/2012 - 10/31/2012 11/01/2012 - 11/30/2012 12/01/2012 - 12/31/2012 DATE 1. CASH-BEGINNING OF MONTH $ RECEIPTS: 2. CASH SALES 3. COLLECTION OF ACCOUNTS RECEIVABLE 4. LOANS & ADVANCES *** 5. SALE OF ASSETS 6. OTHER (attach list) - See Attached Exhibit B TOTAL RECEIPTS** (Withdrawal) Contribution by Individual Debtor MFR-2* DISBURSEMENTS: 7. NET PAYROLL 8. PAYROLL TAXES PAID 9. SALES, USE & OTHER TAXES PAID 10. SECURED/RENTAL/LEASES 11. UTILITIES & TELEPHONE 12. INSURANCE 13. INVENTORY PURCHASES 14. VEHICLE EXPENSES 15. TRAVEL & ENTERTAINMENT 16. REPAIRS, MAINTENANCE & SUPPLIES 17. ADMINISTRATIVE & SELLING 18. OTHER (attach list) - See Attached Exhibit C TOTAL DISBURSEMENTS FROM OPERATIONS 19. PROFESSIONAL FEES 20. U.S. TRUSTEE FEES 21. OTHER REORGANIZATION EXPENSES (attach list) *Exhibit D TOTAL DISBURSEMENTS** 22. NET CASH FLOW ) ) 23. CASH - END OF MONTH (MOR-2) $ * Applies to Individual debtors only MOR-7 **Numbers for the current month should balance (match) Revised 07/01/98 RECEIPTS and CHECKS/OTHER DISBURSEMENTS lines on MOR-8 CASE NAME: In re Valence Technology, Inc. CASE NUMBER: 12-11580 CASH ACCOUNT RECONCILIATION MONTH OF October, 2012 BANK NAME ACCOUNT NUMBER #0351049270 #3300298835 # #486-02092-14 RR ZGQ ACCOUNT TYPE OPERATING PAYROLL** TAX OTHER FUNDS*** TOTAL BANK BALANCE DEPOSITS IN TRANSIT OUTSTANDING CHECKS ADJUSTED BANK BALANCE $ BEGINNING CASH - PER BOOKS RECEIPTS* TRANSFERS BETWEEN ACCOUNTS WITHDRAWAL OR CONTRIBUTION BY INDIVIDUAL DEBTOR MFR-2 CHECKS/OTHER DISBURSEMENTS* ENDING CASH - PER BOOKS $ MOR-8 *Numbers should balance (match) TOTAL RECEIPTS and Revised 07/01/98 TOTAL DISBURSEMENTS lines on MOR-7 ** Employee Funded Health Savings Account ***Petty Cash, Credit Card Holding Accounts, Investment Account Silicon Valley Bank Securities, Fortis Bank VAT Refund Account, SVB Creditors Committee Deposit, and Foreign Bank Monthly Foreign Exchange CASE NAME:
